Citation Nr: 0635216	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-05 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUE

Entitlement to service connection for a disability manifested 
by bowel incontinence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran served on active duty from June 1971 until 
October 1991.

In a March 2002 rating decision, the RO determined, in 
pertinent part, that a claim of entitlement to service 
connection for bowel incontinence had not been reopened based 
on the submission of new and material evidence, and that the 
claim remained denied. The veteran indicated disagreement 
with the March 2002 rating decision and, after being issued a 
statement of the case, perfected her appeal by the submission 
of a substantive appeal (VA Form 9) in March 2003.  

The Board has determined that despite the initial development 
and characterization of this claim as one involving finality 
an new and material evidence, the law involving finality and 
reopening claims did not apply to this issue.  The claim 
currently on appeal, accordingly, is properly characterized 
as one in which service connection is initially sought, 
rather than one for which new and material evidence is 
required.  The reasons and bases for these conclusions were 
contained in the Board's prior remand.  In the interest of 
brevity, they will not be repeated herein.  

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2004. A transcript of that 
hearing is associated with the veteran's claims folder.

This matter was previously before the Board in January 2005, 
at which time the Board determined that additional 
development was required.  A January 2006 Supplemental 
Statement of the Case issued by the VA Appeals Management 
Center (AMC) in Washington, DC continued to deny the 
veteran's claim.  The claims folder has been returned to the 
Board for further appellate action.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action on her part is required.


REMAND

The veteran has contended that she currently has a disability 
manifested by bowel incontinence as a result of her military 
service. She contends that her bowel incontinence began 
during service, and has been manifested since her separation 
therefrom.

Reason for remand

At the time of the Board's prior remand, it was noted that 
the her service medical records revealed that she was 
accorded treatment in February 1989 for complaints of stomach 
cramps and diarrhea, diagnosed as gastroenteritis; in 
November 1990 for cramps and "gas," with an assessment of 
"trapped gas"; and in April 1991 for complaints of cramping 
abdominal pain. A February 1994 statement by a private 
physician noted complaints by the veteran of an approximate 
two-year history of bowel incontinence. 

Recent private treatment records indicate the existence of a 
possible current disability of a somewhat unclear nature, 
variously descried as stool incontinence in October 2004, 
diverticulosis in July 2001 and possible irritable bowel 
syndrome in November 2004.

Given the evidence of possible in-service incurrence of 
disease, as well as some indication of a current disability, 
the Board remanded the claim for a medical opinion which was 
to provide a determination as to an appropriate diagnosis of 
the veteran's complaints and as to whether there is a nexus 
between any current gastrointestinal disability and the 
veteran's service.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also  38 C.F.R. § 3.159 (2006).  The AOJ was to 
directed to refer the matter to a physician who is a 
specialist in gastrointestinal medicine.  The reviewing 
specialist was asked to determine the correct diagnosis and 
etiology of the veteran's bowel incontinence.  

The record now contains a March 2005 VA Compensation and 
Pension examination report, as well as November 2005 Addendum 
to the March 2005 examination and opinion.  After having 
carefully reviewed both documents the Board has determined 
that the correct diagnosis and etiology of the veteran's 
condition remains too unclear to resolve the claim on the 
merits.  

Specifically, the March 2005 examination report does contain 
a diagnosis, noting only bowel incontinence.  Symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
examiner opined that any such bowel incontinence was likely 
the result of delivery of three children.  The Board notes 
that the veteran's youngest child was born during her 
service.  

In contrast, the November 2005 addendum does not address the 
conclusions reached in the March 2005 opinion, but appears to 
assert that the veteran has a confirmed diagnosis of 
irritable bowel syndrome but that this disability was not 
manifest by the veteran's in-service bowel complaints.  The 
November 2005 addendum does not address whether or not the 
bowel incontinence which the physician found to be 
childbirth-related was due to irritable bowel syndrome.  

Taken as whole, the examination report and addendum do not 
provide the clarification, as to both diagnosis and medical 
nexus, required by the Board's prior remand.  Therefore, an 
additional opinion is required before the Board may proceed 
on the merits.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.   VBA should refer the veteran's claims 
folder to a physician who has not 
previously examined the veteran or 
reviewed the file.  The physician should 
be requested to review the veteran's 
claims folder in order to determine 
whether a diagnosed disability manifested 
by bowel incontinence is currently shown, 
and if so what is the diagnosis.  If a 
disability manifested by bowel 
incontinence is currently manifested, the 
examiner should and render an opinion as 
to whether the disability began during the 
veteran's military service or is otherwise 
related to her service or to any service-
connected disability (see the March 2002 
RO rating decision for a list of the 
veteran's service-connected disabilities), 
in particular stress incontinence, total 
hysterectomy, postoperative appendectomy 
and duodenal ulcer with recurring 
gastroenteritis.  

If reviewing physician deems additional 
physical examination and/or diagnostic 
testing of the veteran appropriate, this 
should be accomplished.  The reviewing 
physician's report should then be 
associated with the veteran's claims 
folder.  

2.  Thereafter, VBA should readjudicate 
the issue on appeal. If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case, and she should be given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).

